


Exhibit 10.4

 

SECOND AMENDMENT TO LEASE

 

This Second Amendment to Lease (this “Amendment”) is dated as of August 1, 2015,
by and between DIV NEEDHAM 115 LLC, a Massachusetts limited liability company
(successor-in-interest to Fourth Avenue Ventures Limited Partnership), as
landlord (“Landlord”), and CELLDEX THERAPEUTICS, INC., a Delaware corporation
(successor-by name-change to T Cell Sciences, Inc. and Avant
Immunotherapeutics, Inc.), as tenant (“Tenant”), with respect to that certain
Lease dated as of May 1, 1996 (the “1996 Lease”), as amended by that certain
First Amendment to Lease dated as of November 29, 2005 (the “First Amendment”;
the 1996 Lease as amended by the First Amendment is referred to herein as the
“Original Lease”, and the Original Lease as amended hereby is referred to herein
as the “Lease”), by and between Landlord and Tenant, regarding certain premises
(the “Existing Premises”) constituting approximately 35,189 rentable square feet
on the first (1st) floor of the building located at 115-119 Fourth Avenue,
Needham, Massachusetts (the “Building”), as more particularly described in the
Lease.

 

WHEREAS, Landlord and Tenant desire to enter into this Amendment to modify
certain terms and conditions of the Lease, as more particularly set forth
herein.

 

NOW, THEREFORE, for One Dollar ($1.00) and other good and valuable
consideration, and in consideration of the mutual covenants and agreements set
forth herein, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree that:

 

A.                                    Defined Terms.  Unless otherwise defined
herein, all capitalized terms used in this Amendment shall have the meanings
ascribed to them in the Original Lease.

 

B.                                    Lease Amendments.  The Original Lease is
hereby amended as follows:

 

1.                                      Term.  Landlord and Tenant acknowledge
and agree that the Lease Term commenced on May 1, 1996 and is scheduled to
expire on April 30, 2017.  Landlord and Tenant hereby extend the Lease Term for
the period commencing on May 1, 2017 and expiring on July 31, 2020 (the
“Additional Term”), unless further extended or earlier terminated in accordance
with the provisions of the Lease.

 

2.                                      Expansion Premises.  Landlord desires to
lease to Tenant, and Tenant desires to lease from Landlord, certain space
currently leased to Partners Community Healthcare, Inc. (“Partners”), such space
consisting of approximately 11,540 rentable square feet on the first (1st) floor
of the Building as more particularly described on Exhibit A attached hereto (the
“Expansion Premises”).  Tenant acknowledges that Partners, under its lease, has
the right to occupy the Expansion Premises through and including November 30,
2017, with an option to extend its lease term through and including November 30,
2022.  Effective as of the date on which Landlord delivers the Expansion
Premises to Tenant in the condition required by Section 3 of this Amendment (the
“Expansion Premises Commencement Date”), and continuing for the duration of the
Lease Term (as extended by the Additional Term), the Expansion Premises

 

1

--------------------------------------------------------------------------------


 

shall be added to the “Premises” demised under the Lease.  Landlord shall use
commercially reasonable efforts to provide written notice to Tenant at least
ninety (90) days prior to the date which Landlord reasonably anticipates to be
the Expansion Premises Commencement Date, it being acknowledged that Landlord
estimates that the Expansion Premises Commencement Date will occur approximately
fifteen (15) days after the date on which Partners vacates the Expansion
Premises and delivers the Expansion Premises to Landlord.  As of the Expansion
Premises Commencement Date, (i) the “Premises” shall be deemed to include both
the Existing Premises and the Expansion Premises, (ii) the rentable area of the
Premises shall be deemed to equal 46,729 rentable square feet, and
(iii) Tenant’s Proportionate Fraction shall be increased from 44.78% to 59.47%. 
Except as expressly provided herein, all terms and provisions of the Original
Lease shall be applicable to Tenant’s leasing of the Expansion Premises.

 

3.                                      Delivery Condition of Expansion
Premises.  Landlord shall deliver the Expansion Premises in its “as is”
condition as of the Expansion Premises Commencement Date, without any obligation
on the part of Landlord to perform any construction therein or to prepare the
same for Tenant’s occupancy; provided, however, that Landlord agrees (i) to
deliver in good working order those base building systems which exclusively
serve the Expansion Premises, and (ii) to deliver the Expansion Premises in
compliance with applicable law (except Landlord shall have no obligation to
perform upgrades to bring ADA-noncompliant bathrooms into compliance).

 

4.                                      Delivery Condition of Existing
Premises.  Tenant shall continue in possession of the Existing Premises in its
“as is” condition as of the date of this Amendment, without any obligation on
the part of Landlord to perform any construction therein or to prepare the same
for Tenant’s occupancy.

 

5.                                      Second Amendment Allowance.

 

(i)                                     Subject to the terms of this Amendment,
Tenant shall be entitled to receive from Landlord an allowance (the “Second
Amendment Allowance”) up to and not to exceed $321,617.50 (i.e., calculated at
the rate of $7.50 per rentable square foot of the Existing Premises, plus $5.00
per rentable square foot of the Expansion Premises) for tenant improvements
within, at Tenant’s sole election, either the Existing Premises or the Expansion
Premises (the “Second Amendment Improvements”).  Upon the request of Tenant,
Landlord shall provide Tenant with one (1) initial fit plan as well as one
(1) revision to the initial fit plan, all at Landlord’s sole cost and without
resort to the Second Amendment Allowance; provided, however, that as of
December 31, 2015, Landlord shall have no further obligation to provide the
initial fit plan or to make any revisions thereto.  The Second Amendment
Allowance shall be used to contribute toward the payment of documented,
out-of-pocket, so-called “hard” construction costs incurred by Tenant in
constructing the Second Amendment

 

2

--------------------------------------------------------------------------------


 

Improvements (the “Second Amendment Work Cost”) consistent with the plans,
drawings and specifications (“Second Amendment Plans”) which have been reviewed
and approved by Landlord (such approval not to be unreasonably withheld or
delayed) prior to the commencement of such Second Amendment Improvements. 
Notwithstanding the foregoing, no more than ten percent (10%) of the Second
Amendment Allowance (i.e., $32,161.75) shall be eligible for application to
so-called “soft costs” incurred by Tenant in designing and constructing the
Second Amendment Improvements.  Tenant shall provide Landlord with information
as reasonably requested by Landlord to substantiate the complete Second
Amendment Work Cost following acceptance of any bids for the Second Amendment
Improvements in accordance with the Second Amendment Plans.  At the expiration
or earlier termination of the Lease Term, Tenant shall, at Tenant’s sole cost
and expense, remove and restore (a) any components of the Second Amendment
Improvements for which Landlord requires restoration in writing at the time of
Landlord’s approval of the Second Amendment Plans, and (b) any specialty
alterations not typically performed under tenancies having general office use,
as determined by Landlord in its reasonable discretion.

 

(ii)                                  Tenant shall notify Landlord of the
parties which Tenant intends to use as architect, engineer and contractor for
the Second Amendment Improvements, and such consultants shall be subject to
Landlord’s prior written consent (not to be unreasonably withheld, conditioned
or delayed).

 

(iii)                               Tenant shall obtain and furnish to Landlord
true and complete copies of all necessary governmental permits and certificates
as may be required (a) for the commencement and prosecution of the Second
Amendment Improvements and (b) to evidence final approval thereof upon
completion.  It shall be the responsibility of Tenant: (i) to submit, at its
sole cost and expense, all Second Amendment Plans to any governmental authority
requiring the same, and (ii) to secure and pay for all permits or governmental
approvals necessary to construct the Second Amendment Improvements and to use
and occupy the Premises (including, without limitation, any required certificate
of occupancy).  Landlord shall not charge Tenant any oversight or supervisory
fee with regard to Tenant’s initial construction of the Second Amendment
Improvements.

 

(iv)                              Tenant shall construct the Second Amendment
Improvements in accordance with the Second Amendment Plans, and any material
deviations from the Second Amendment Plans shall require resubmission to
Landlord, for Landlord’s prior approval, of detailed plans and drawings
describing such material deviations.  Tenant shall construct and complete the
Second Amendment Improvements in a good and workmanlike manner, using materials
of first quality (using no less than building standard materials and finishes)
and shall comply with the Landlord’s

 

3

--------------------------------------------------------------------------------


 

construction standards, all applicable requirements of insurance bodies and with
the Second Amendment Plans.

 

(v)                                 Tenant shall pay all debts incurred and
shall satisfy or bond all liens of contractors, subcontractors, mechanics,
laborers, and materialmen in respect to construction, alteration and repair in
and on the Premises.  If any mechanic’s, laborer’s, or materialman’s lien shall
at any time be filed against the Building (or any portion thereof) by reason of
any act or omission of Tenant, Tenant shall cause the same to be discharged by
payment, deposit, bond or order of a court of competent jurisdiction within
twenty (20) days of written notice of Landlord.

 

(vi)                              The Second Amendment Allowance shall be
payable by Landlord to Tenant not more than one (1) time per month on a progress
payment basis.  In connection with each request for payment, Tenant shall submit
to Landlord a detailed requisition request satisfactory to Landlord (each, a
“Requisition Request”).  Each disbursement to Tenant shall be made within thirty
(30) days after Tenant has delivered to Landlord evidence of the completion of
the Second Amendment Improvements (or any portion thereof) pursuant to the
Second Amendment Plans and a complete Requisition Request and shall be in an
amount equal to the substantiated amount of the expense paid or incurred by
Tenant with respect to the Second Amendment Work Cost.  Landlord shall not be
obligated to pay any portion of the Second Amendment Allowance during such time
that Tenant is in default of any of its obligations under the Lease.  In no
event shall Landlord be responsible for any sums in excess of the Second
Amendment Allowance, and as a result, after Landlord has disbursed the full
amount of the Second Amendment Allowance, Tenant shall be financially
responsible for all remaining construction expenses for its Second Amendment
Improvements.  Each Requisition Request shall be accompanied by (a) reasonably
detailed invoices and billing statements evidencing the completion of the work
that is the subject of such Requisition Request, (b) sworn tenant’s and
contractor’s statements in customary form in use by Chicago Title Insurance
Company reflecting (i) the total cost of the Second Amendment Improvements,
provided, however, that line items for work or materials not yet bid or let
(e.g., furniture) shall reflect a projected amount and clearly reflect such line
items as not yet let; (ii) the progress payments funded to date; (iii) the
amount to be funded for the draw being requested; and (iv) the balance to be
disbursed, (c) such contractor’s affidavits and partial or final lien waivers as
Landlord shall require; (d) with respect to the final draw request, a
certificate from Tenant’s architect stating that the Second Amendment Work has
been completed in accordance with the Second Amendment Plans and applicable
zoning, building, environmental and other laws and final lien waivers, and
(e) any other commercially reasonable documentation that may be requested by
Landlord.  Tenant

 

4

--------------------------------------------------------------------------------


 

shall submit all Requisition Requests no sooner than the Expansion Premises
Commencement Date and no later than the day that is six (6) months following the
Expansion Premises Commencement Date, unless delayed by Acts of God (as defined
in Section 14.5 of the 1996 Lease), and Landlord shall have no obligation to pay
any monies with respect to the Second Amendment Improvements outside of such
period.

 

(vii)                           Tenant no longer shall have the right to seek
reimbursement from Landlord for Qualified Tenant Improvements.  Accordingly,
Section 15.3 of the 1996 Lease is hereby made void and shall be of no further
force and effect.

 

6.                                      Annual Fixed Rent.

 

(i)                                     Effective as of August 1, 2015,
notwithstanding the Annual Fixed Rent chart set forth in Section 5(a) of the
First Amendment, Annual Fixed Rent for the Existing Premises shall be payable in
the manner set forth in Section 4 of the 1996 Lease, at the rates set forth
below.

 

Period

 

Annual Fixed Rent

 

Monthly Installment

 

August 1, 2015 – July 31, 2016

 

$

1,073,264.50

 

$

89,438.71

 

August 1, 2016 – July 31, 2017

 

$

1,102,823.26

 

$

91,901.94

 

August 1, 2017 – July 31, 2018

 

$

1,133,085.80

 

$

94,423.82

 

August 1, 2018 – July 31, 2019

 

$

1,164,404.01

 

$

97,033.67

 

August 1, 2019 – July 31, 2020

 

$

1,196,426.00

 

$

99,702.17

 

 

(ii)                                  Effective as of the Expansion Premises
Commencement Date, Annual Fixed Rent for the Expansion Premises shall be payable
in the manner set forth in Section 4 of the 1996 Lease, at the rates set forth
below.  For the avoidance of doubt, Landlord and Tenant acknowledge and agree
that Tenant shall owe no Annual Fixed Rent in respect of the Expansion Premises
for the period prior to the Expansion Premises Commencement Date.

 

Period*

 

Annual Fixed Rent

 

Monthly Installment

 

August 1, 2015 – July 31, 2016

 

$

351,970.00

 

$

29,330.83

 

August 1, 2016 – July 31, 2017

 

$

361,663.60

 

$

30,138.63

 

August 1, 2017 – July 31, 2018

 

$

371,588.00

 

$

30,965.67

 

August 1, 2018 – July 31, 2019

 

$

381,858.60

 

$

31,821.55

 

August 1, 2019 – July 31, 2020

 

$

392,360.00

 

$

32,696.67

 

 

5

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

* Notwithstanding the foregoing, provided that no default has occurred beyond
applicable notice and cure periods under the Lease, Tenant shall not be
obligated to make payments of Annual Fixed Rent in respect of the Expansion
Premises for the period commencing on the Expansion Premises Commencement Date
and ending on the earlier of (a) the day before the Town of Needham issues a
temporary or permanent certificate of occupancy for the Expansion Premises, and
(b) the one hundred twentieth (120th) day following the Expansion Premises
Commencement Date.

 

7.                                      Additional Rent.  From the date of this
Amendment through and including the Additional Term, Tenant shall continue to
pay Additional Rent and all other charges due under the Lease in respect of the
Existing Premises.  From and after the Expansion Premises Commencement Date,
through and including the Additional Term, Tenant shall pay Additional Rent and
all other charges due under the Lease in respect of the Existing Premises. 
Landlord represents and warrants that the Expansion Premises will be submetered
for electricity as of the Expansion Premises Commencement Date.

 

8.                                      Utilities.  For the period commencing on
the date of this Amendment through and including the Additional Term, Tenant
shall continue to pay all charges for Tenant’s utilities in respect of the
Existing Premises in accordance with Section 7.1 of the 1996 Lease.  For the
period commencing on the Expansion Premises Commencement Date through and
including the Additional Term, Tenant shall pay all charges for Tenant’s
utilities in respect of the Expansion Premises in accordance with Section 7.1 of
the 1996 Lease.  HVAC shall be available in the Expansion Premises Monday
through Friday from 7:30 a.m. to 6:30 p.m. and Saturdays from 9:00 a.m. to 3:00
p.m.

 

9.                                      HVAC Maintenance.  For the period
commencing on the date of this Amendment through and including the Additional
Term, Tenant shall continue to be solely responsible for the cost of
maintenance, replacement and repair of those portions of the HVAC equipment and
systems solely serving the Existing Premises, all in accordance with Section 13
of the First Amendment.  Within the period of sixty (60) days prior to the
Expansion Premises Commencement Date, Landlord shall cause the HVAC equipment
serving the Expansion Premises to be inspected by a properly qualified technical
firm selected by Landlord in its reasonable discretion, which technical firm
shall certify that such HVAC equipment is in good working condition. If such
HVAC equipment is not then in good working condition, then Landlord shall cause
such HVAC equipment to be placed in good working condition at Landlord’s expense
prior to the Expansion Premises Commencement Date.  For the period commencing on
the Expansion Premises Commencement Date through and including the Additional
Term, Landlord shall have control of and shall maintain, repair and replace the
HVAC equipment and systems serving the Expansion Premises, all in accordance
with Section 13 of the First Amendment, it being acknowledged and agreed that
the

 

6

--------------------------------------------------------------------------------


 

HVAC equipment and systems serving the Expansion Premises are “Common HVAC”
under Section 13 of the First Amendment.

 

10.                               Parking.  Effective as of the Expansion
Premises Commencement Date, (i) thirteen (13) of the spaces which Tenant is
entitled to use under Section 1.3 of the 1996 Lease, which thirteen (13) parking
spaces are shown on Exhibit B attached hereto (the “Reserved Parking Spaces”),
will be designated, marked and identified by Landlord as being reserved for the
exclusive use of Tenant and its employees and invitees, it being acknowledged,
however, that Landlord shall be under no obligation to enforce Tenant’s
exclusive parking rights, and (ii) Tenant shall be entitled to use one hundred
thirty-seven (137) unreserved parking spaces (the “Unreserved Parking Spaces”),
subject to and in accordance with Section 1.3 of the 1996 Lease.  For the
avoidance of doubt, Landlord and Tenant hereby acknowledge and agree that the
Unreserved Parking Spaces shall be allocated as follows: 103 unreserved parking
spaces on the “Building Parcel” (as designated on Exhibit B) and 34 unreserved
parking spaces on the “Parking Parcel” (as designated on Exhibit B).

 

11.                               Extension Terms.  Tenant shall have the right
to extend the Lease Term for two (2) periods of five (5) years each, subject to
and in accordance with the terms and conditions of Section 8 of the First
Amendment.  Accordingly, Section 8 of the First Amendment is hereby amended by
(i) deleting the phrase “one extended term” and substituting therefor the phrase
“two extended terms (the “Second Extension Term” and the “Third Extension Term”,
respectively)”, and (ii) except for the instance of “Second Extension Term” in
the first (1st) sentence of said Section 8 (which is modified by the foregoing
clause (i)), deleting the phrase “Second Extension Term” in each instance and
substituting therefor the phrase “Second Extension Term or Third Extension Term,
as applicable”, it being acknowledged that (notwithstanding the foregoing
deletion and substitution), during the Second Extension Term, Tenant shall have
one (1) further option to extend the Lease Term for the Third Extension Term.

 

12.                               Insurance.  Effective as of the date of this
Amendment, Section 6.1(g) of the First Amendment is hereby amended by deleting
the phrase “the Extension Term” and substituting therefor the phrase “any
extended term of this Lease”, it being agreed that Landlord shall have the right
to increase insurance limits or require additional types of insurance coverage,
all as more particularly provided in Section 6.1(g) of the First Amendment,
effective as of the first day of the Additional Term, the Second Extension Term,
the Third Extension Term or any other extended term of the Lease.

 

13.                               Exterior Signage.  Subject to Landlord’s
reasonable approval as to size, design, location and method of installation, not
to be unreasonably withheld, delayed or conditioned, and to applicable laws,
Tenant shall have the right, prior to the first anniversary of the Expansion
Premises Commencement Date, to install and thereafter maintain one sign on the
exterior of the Building (the “Exterior

 

7

--------------------------------------------------------------------------------

 

Building Signage”).  Tenant shall be responsible, at Tenant’s expense, for
obtaining all permits related to the installation of Tenant’s Exterior Building
Signage.  The provisions of this paragraph are personal to Celldex
Therapeutics, Inc. or a successor entity under a “Merger” or as a result of a
transfer to a parent or subsidiary of Tenant for which Landlord’s consent is not
required, all as more particularly provided in Section 9.13(a) of the 1996 Lease
(as amended and restated by Section 9(a) of the First Amendment) . 
Notwithstanding anything herein to the contrary, if (i) Tenant defaults beyond
applicable notice and cure periods under the Lease, or (ii) Tenant subleases
more than forty percent (40%) of the then rentable area of the Premises, or
(iii) the Lease expires or otherwise terminates, Tenant’s right to the Exterior
Building Signage shall terminate, and Tenant shall remove the Exterior Building
Signage and repair any damage caused by such removal, at Tenant’s sole cost, in
a commercially reasonable manner that restores the portion of the Building that
was subject to the Exterior Building Signage to substantially the condition that
existed prior to the installation of the Exterior Building Signage.  If Tenant’s
Exterior Building Signage requires municipal or other governmental approval, and
such approval is denied, Landlord shall not be deemed to be in default hereunder
and the Lease shall continue in full force and effect, it being agreed, however,
that Landlord shall use reasonable efforts (at no cost or legal obligation to
Landlord) to cooperate with Tenant in obtaining such approvals, including,
without limitation, executing such documentation that is required of Landlord by
such municipal or governmental authority in connection therewith.  If Tenant
does not install Exterior Building Signage prior to the first anniversary of the
Expansion Premises Commencement Date, then Tenant’s rights to install Exterior
Building Signage shall terminate.  Landlord shall have the right to relocate the
Exterior Building Signage on a temporary basis in connection with the
maintenance and repair of the Building.

 

14.                               Right of First Refusal.  Commencing on the
Expansion Premises Commencement Date, Tenant shall have a right of first refusal
on certain space in the Building, as more particularly provided in Exhibit C
attached hereto.

 

15.                               Roof Penetrations.  Subject to Landlord’s
approval, which shall not be unreasonably withheld, conditioned or delayed,
Tenant shall have the right to repair and service Tenant’s existing HVAC
equipment on the roof of the Building and to replace such equipment in the same
location and to add new equipment that is substantially similar in size and
function, except as provided in the next succeeding sentence.  Tenant shall not
install any new HVAC equipment on the lower, front, roof of the Building
(commonly called the “view roof”) or make any new penetrations on that portion
of the roof of the Building (collectively, “New Lower Roof Equipment and
Penetrations”) without Landlord’s prior written consent to the location, design,
materials and installation method thereof, which consent Landlord reserves the
right to withhold for any reason in Landlord’s sole and absolute discretion.  In
the event that Landlord approves any roof penetrations (whether New Lower Roof
Penetration or any others), (i) Tenant shall be solely responsible for obtaining
any and all permits and approvals required in connection

 

8

--------------------------------------------------------------------------------


 

with installation of such penetrations and the ongoing maintenance thereof, and
for any and all costs in connection with the permitting, fabrication,
installation and maintenance of such penetrations, (ii) Tenant shall maintain
all such penetrations in good condition at all times, and (iii) at the
expiration or earlier termination of the Lease, Tenant shall remove all such
penetrations, repair all damage caused by such removal, and restore the roof of
the Building to its condition immediately prior to installation of all such
penetrations.

 

16.                               Landlord’s Address for Notices and Payments. 
Section 1.1 of the 1996 Lease is hereby amended by deleting the “Address of
Landlord” set forth therein and substituting therefor “c/o Davis Management
Company, LLC, 125 High Street, 21st Floor, Boston, Massachusetts 02110”.

 

C.                                    Broker.  Tenant hereby represents and
warrants that it has not directly or indirectly dealt with any broker or other
party entitled to a commission or fee by virtue of this Amendment other than
Jones Lang LaSalle and The Garibaldi Group (collectively, the “Broker”) and
agrees to indemnify, defend and hold Landlord harmless from any and all loss,
cost, damage, claim or expense arising from any claims for commissions or fees
by any third parties, other than the Broker, based on dealing with Tenant in
connection with the Premises or this Amendment.

 

D.                                    Governing Law/Binding Effect.  The Lease
and this Amendment and the rights and obligations of both parties thereunder and
hereunder shall be governed by the laws of the Commonwealth of Massachusetts and
shall be binding upon and inure to the benefit of the Landlord and Tenant and
their respective legal representatives, successors and assigns.

 

E.                                     Entire Understanding.  This Amendment
contains the entire understanding between the Landlord and Tenant and supersedes
any prior understandings and agreements between them respecting the subject
matter of this Amendment.  No modification of the Lease as amended by this
Amendment shall be valid or effective unless in writing and signed by the party
against whom the modification is to be enforced.

 

F.                                      General Provisions.  Except as
specifically amended in this Amendment, the Original Lease is and shall remain
in full force and effect and has not been amended, modified, terminated or
assigned.  No portion of the Premises has been assigned, sublet or licensed for
use by any other occupant.  In the event there is a contradiction between the
Original Lease and this Amendment, this Amendment shall govern.  Tenant
acknowledges that Landlord’s and Tenant’s lease covenants are independent and
that Tenant has no claim of default, setoff, counterclaim or defenses and no
claim of abatement, reduction, adjustments, or concessions with respect to rent
and/or other charges under the Original Lease as of the date hereof, and to the
extent any of the same exist, they are hereby waived in full.

 

[signatures on following page]

[remainder of this page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

EXECUTED as a sealed instrument as of the date first set forth above.

 

 

LANDLORD:

 

 

 

DIV NEEDHAM 115 LLC, a Massachusetts limited liability company

 

 

By: Fourth Avenue Ventures Limited Partnership, its manager

 

 

By: Cendav Investment Corp., its general partner

 

 

 

 

 

 

 

By:

/s/ Jonathan Davis

 

 

Name: Jonathan Davis

 

 

Title: President

 

 

 

 

 

 

 

TENANT:

 

 

 

CELLDEX THERAPEUTICS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Avery W. Catlin

 

 

Name: Avery W. Catlin

 

 

Title: SVP & CFO

 

 

--------------------------------------------------------------------------------


 

SECRETARY’S CERTIFICATE

 

I, Anthony S. Marucci, President & CEO of CELLDEX THERAPEUTICS, INC., a Delaware
corporation (the “Company”), hereby certify that by Board Meeting on
September 9, 2015, approval was given for the Company, as tenant, to enter into
a Second Amendment to Lease with DIV NEEDHAM 115 LLC, as landlord, with respect
to the Company’s lease in the building located at, known as and numbered 115-119
Fourth Avenue, Needham, Massachusetts, a copy of which Second Amendment to Lease
is attached hereto and made a part hereof.

 

I further certify that Avery W. Catlin, as SVP & CFO of the Company has
authority to execute and deliver to the landlord said Second Amendment to Lease
on behalf of the Corporation.

 

Witness my hand and seal of the Corporation this 30th day of October, 2015.

 

 

 

 

/s/ Anthony S. Marucci

 

Name: Anthony S. Marucci

 

Title: President & CFO

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Expansion Premises

 

[g234232mm03i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Parking Spaces

 

[g234232mm03i002.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Right of First Refusal

 

Tenant shall have an ongoing right of first refusal (the “Right of First
Refusal”) to lease certain ROFR Space (hereinafter defined), subject to the
terms and conditions of this Exhibit C and the existing rights of any other
tenants leasing space at the Building as of the date of this Amendment.

 

1.                                      Notice Of Availability.  Commencing on
the Expansion Premises Commencement Date and continuing until July 31, 2018 (the
“ROFR Period”), at such time as Landlord shall receive a bona fide written offer
which Landlord is prepared to accept (a “Bona Fide Offer”) from a prospective
third-party tenant to lease any space in the Building which is contiguous to the
then Premises (such space, the “ROFR Space”), Landlord shall give Tenant written
notice thereof (the “ROFR Notice”).  The ROFR Notice shall set out the terms and
conditions of the Bona Fide Offer in respect of the ROFR Space.  Tenant shall
have no Right of First Refusal during the Second Extension Term or the Third
Extension Term, neither of which Extension Term shall constitute a portion of
the ROFR Period.

 

2.                                      Conditions to Exercise.  In addition to
any other terms or conditions set forth herein, Tenant’s exercise of its Right
of First Refusal is conditioned upon Tenant’s compliance with the following
requirements:

 

(a)                                 Tenant delivers to Landlord written notice
exercising its right to lease the ROFR Space on the terms of the Bona Fide Offer
within five (5) days after Tenant’s receipt of the ROFR Notice, it being agreed
and acknowledged by the parties hereto that in the event of any failure by
Tenant to timely exercise its right to lease the ROFR Space, Landlord shall have
a period of twelve (12) months after delivery of the ROFR Notice within which to
fully execute and deliver a lease with the tenant which submitted the Bona Fide
Offer on substantially the terms and conditions set forth in the Bona Fide
Offer, failing which the Right of First Refusal shall renew and Landlord shall
again notify Tenant of any Bona Fide Offer received during the ROFR Period.

 

(b)                                 Tenant is not in default under the Lease
beyond all applicable notice and cure periods at the time Landlord gives the
ROFR Notice and at the commencement of the lease of ROFR Space by Tenant; and

 

(c)                                  Tenant must lease all of the ROFR Space on
the terms and conditions of the Bona Fide Offer

 

(d)                                 On the date of the Bona Fide Offer, Celldex
Therapeutics, Inc. must be occupying one hundred percent (100%) of the then
Premises demised under the Lease, without any portion of the then Premises
subject to a sublease or other occupancy agreement.

 

3.                                      Terms.  The following terms shall apply
to and govern the lease of the ROFR Space:

 

--------------------------------------------------------------------------------


 

(a)                                 For any Bona Fide Offer received during the
period of twenty-four (24) months immediately following the Expansion Premises
Commencement Date, Annual Fixed Rent, tenant improvement allowance and tenant
inducements shall be equitably and proportionately adjusted to be consistent
with the terms of this Amendment (it being agreed that, for purposes of such
equable and proportionate adjustment, the applicable tenant improvement
allowance shall be $5.00 per rentable square foot of the ROFR Space, consistent
with the portion of the Second Amendment Allowance granted by Landlord in
respect of the Expansion Premises), and the term of Tenant’s tenancy of the ROFR
Space shall begin on the date proposed for occupancy in the Bona Fide Offer and
shall expire coterminous with the expiration or earlier termination of the Lease
Term.

 

(b)                                 For any Bona Fide Offer received after the
period of twenty-four (24) months immediately following the Expansion Premises
Commencement Date, Annual Fixed Rent, tenant improvement allowance, tenant
inducements, and term commencement and expiration shall be as set forth in the
Bona Fide Offer.

 

(c)                                  The other terms and conditions, including,
without limitation, the payment by Tenant of Additional Rent and other charges,
shall be the same as set forth in the Lease with respect to the balance of the
Premises.

 

4.                                      Documentation.  Within fifteen (15) days
after receipt from Landlord, Tenant shall execute and deliver to Landlord those
instruments Landlord reasonably requests to evidence any lease of ROFR Space
under this Exhibit C.

 

5.                                      Termination.  Notwithstanding anything
to the contrary contained herein, any assignment or subletting by Tenant
pursuant to the provisions of the Lease shall terminate the Right of First
Refusal and the same shall be null and void and without recourse to either party
hereto.  In addition, the Right of First Refusal granted hereby shall expire by
its own terms at such time as less than twenty-four (24) months remain in the
Additional Term from the date on which the term of Tenant’s tenancy of the ROFR
Space would have commenced in accordance with the provisions of this Exhibit C.

 

--------------------------------------------------------------------------------
